 



Exhibit 10.2

MASTER PROMISSORY NOTE

      $5,000,000.00   August 14, 2001

         FOR VALUE RECEIVED, the undersigned, BANKERS INSURANCE GROUP, INC., a
Florida corporation (herein “Debtor”), promises to pay to the order of INSURANCE
MANAGEMENT SOLUTIONS GROUP, INC., a Florida corporation, together with any other
holder hereof (herein “Holder”), the principal sum of Five Million and 00/100
($5,000,000) U.S. Dollars, together with interest thereon from the date hereon
at a rate equal to the “Prime Rate” (as hereinafter defined) plus 1.5% per
annum, both principal and interest being payable at Holder’s place of business,
360 Central Avenue, St. Petersburg, Florida 33701 or at such other place as
Holder may designate from time to time, in the following manner:



      Commencing on the first day of September, 2001, all accrued and unpaid
interest shall be due and payable on the first day of each calendar month of
each and every year (a “Payment Date”). All unpaid principal and interest shall
be due and payable in full on May 31, 2002.

         Credit and Security Agreement.  Unless the context shall otherwise
require, capitalized terms not defined herein shall have the meanings assigned
thereto in the Credit and Security Agreement dated of even date herewith, being
executed and delivered by and between Debtor and Holder.

         Rate.  For the purpose of this Note, the “Prime Rate” shall mean the
base rate on corporate loans posted by at least seventy-five percent (75%) of
the nation’s 30 largest banks, as quoted in the “Money Rates” section of the
Wall Street Journal, or if such rate is discontinued, then the Holder shall
substitute an index, as determined by Holder, to be comparable, in its sole
discretion.

         Proceeds.  It is contemplated that all proceeds extended to Debtor
under this Note shall be used exclusively for advances to Bankers Underwriters,
Inc., a Florida corporation and wholly-owned subsidiary of Debtor as well as for
various working capital requirements related to Debtor’s on-going operation.

         Master Note.  This Note is a master note, and it is contemplated that
any amounts and liability incurred in the on-going operation thereof on behalf
of Debtor and as evidenced hereby will be advanced from time to time to the
Debtor by Holder in installments, as requested by the Debtor and agreed to by
Holder, under the Credit and Security Agreement of even date hereof between
Debtor and Holder.

         Advances.  It is further contemplated that any amounts advanced under
this Note may be prepaid from time to time by the Debtor. Debtor may borrow,
repay and reborrow hereunder at any time, up to a maximum aggregate amount
outstanding at any one time equal to the principal amount of this Note, any
other documents executed in connection with this Note, or any other note or
other loan documents now or hereafter executed in connection with any other
obligation of Debtor to Holder, and provided that the borrowings hereunder do
not exceed any borrowing base or other limitation on borrowings by Debtor. By
reason of such prepayments hereon there may be times when no indebtedness is
owing hereunder, and notwithstanding any such occurrence, this Note shall remain
valid and shall be in full force and effect as to each subsequent principal
advance made hereunder. Each principal advance and each payment made pursuant to
this Note shall be reflected by notations made by Holder on the grid attached
hereto and Holder is hereby authorized to record on such grid all such principal
advances and payments. The aggregate unpaid amounts reflected by the notations
made by Holder on the attached grid shall be deemed rebuttably presumptive
evidence of the principal amount remaining outstanding and unpaid on this Note.

 



--------------------------------------------------------------------------------



 



No failure of Holder so to record any advance or payment shall limit or
otherwise affect the obligation of the Debtor hereunder with respect to any
advance, and no payment of principal by the Debtor shall be affected by the
failure of Holder so to record the same.

         Advance Obligations.  Nothing herein contained shall obligate or
require Holder to make any advances hereunder and all advances shall be made at
the option of Holder. Holder shall incur no liability for its refusal to advance
funds based upon its determination that any conditions of further advances have
not been met by Debtor. This Note shall be valid and enforceable as to the
aggregate amount advanced at any time hereunder, whether or not the full-face
amount hereof is advanced.

         Application of Payments.  Each payment on the indebtedness evidenced
hereby will first reduce charges related to this Note owed by the Debtor that
are neither principal nor interest. The remainder of each such payment will be
applied first to the interest then accrued on said principal sum remaining
unpaid, and then to the reduction of such unpaid principal. Any partial
prepayments of principal will be applied to installments due in the inverse
order of their maturity and no such prepayment of principal will have the effect
of postponing, satisfying, reducing, or otherwise affecting any scheduled
installment before the principal of and interest on this Note is, and all other
charges due hereunder are, paid in full. Principal and interest shall be payable
in lawful money of the United States of America.

         Prepayment.  The Holder hereof shall not incur any penalty upon the
prepayment of all or any part of the indebtedness evidenced hereby.

         Interest Calculation.  Interest shall be calculated on all amounts
advanced based on the actual number of days said amounts are outstanding.
Interest shall be computed on the basis of a year of actual number of days per
year [i.e., three hundred sixty-five (365) days] and charged for the actual
number of days in the payment period.

         Maximum Rate.  Debtor shall have no obligation to pay interest or
payments in the nature of interest in excess of the maximum rate of interest
allowed to be contracted for by law, as changed from time to time, applicable to
this Note (herein “Maximum Rate”). Any interest in excess of the Maximum Rate
paid by Debtor (herein “Excess Sum “) shall be credited as a payment of
principal or, if Debtor so requests in writing, returned to Debtor; or, if the
indebtedness and other obligations evidenced by this Note have been paid in
full, returned to Debtor together with any interest at the same rate as was paid
by Debtor during such period. Any Excess Sum credited to principal shall be
credited as of the date paid to Holder. Holder may, without such action
constituting a breach of any obligations to Debtor, seek judicial determination
of the applicable rate of interest, and its obligation to pay or credit any
proposed Excess Sum to Debtor.

         Collateral.  The obligations under this Note are secured by and subject
to the terms and conditions of the Credit and Security Agreement and various
other loan documents of even date hereof, executed by and between Debtor and
Holder, respectively.

         Past Due.  Time is of the essence hereunder. If any payment of
principal or interest hereby required is overdue for more than ten (10) days,
the Holder of this Note may, at its option, and without notice, declare the
entire balance of principal then remaining unpaid to be immediately due and
payable, and any failure to exercise said option shall not constitute a waiver
of the right to exercise the same at any other time. Further, Holder of this
Note may, at its option, and without notice, adjust the interest due on the
aggregate principal amount remaining due and unpaid, together with accrued
interest, upward, to the rate of eighteen percent (18%) per annum, or the
Maximum Rate of interest permitted by law, whichever rate shall be the lesser,
which rate of interest, as adjusted upward, shall be paid on all sums due
hereunder until the said sums have been paid in full, regardless of any payments
made by the maker hereof, and accepted by the Holder, after said option has been
exercised. Upon default in making any payment hereby required, Debtor promises
to pay all costs and expenses, including reasonable attorneys’ fees

2



--------------------------------------------------------------------------------



 



(including the cost of any appeals), of not less than ten percent (10%),
incurred in collecting this Note by legal proceedings or through an attorney.

         Remedies.  The remedies of Holder herein and in the Credit and Security
Agreement shall be cumulative and concurrent, and may be pursued singularly,
successively, or together, at the sole discretion of Holder, and may be
exercised as often as occasion therefor shall arise. No action or omission of
Holder, including specifically any failure to exercise or forbearance in the
exercise of any remedy, shall be deemed to be a waiver or release of the same,
such waiver or release to be effected only through a written document executed
by Holder and then only to the extent specifically recited therein. A waiver or
release with reference to any one event shall not be construed as continuing or
as constituting a course of dealing, nor shall it be construed as a bar to, or
as a waiver or release of, any subsequent remedy as to a subsequent event.

         Set-Off.  In addition to all liens upon, and rights of sets-off
against, any monies, securities, or other property of the Debtor given to Holder
by law, Holder shall have a lien upon and a right of set-off against all monies,
securities and other property of the Debtor now or hereafter in the possession
of, or on deposit with, Holder, whether held in a general or special account or
deposit for safekeeping, in trust or otherwise, and every such lien and right of
set-off as may be exercised without demand upon or notice to the Debtor, and the
Holder shall have no liability with respect to any of Debtor’s checks or other
items which may be returned or other fund transfers which may not be made due to
insufficient funds thereafter.

         Exercise/Modification.  Neither any failure nor any delay on the part
of Holder in exercising any right, power or privilege under this Note shall
operate as a waiver thereof, nor shall a single or partial exercise thereof
preclude any other or further exercise or the exercise of any other right, power
or privilege. No modification, amendment or waiver of any provision of this Note
shall be effective unless in writing and signed by a duly authorized officer of
Holder, and then the same shall be effective only in the specific instance and
for the purposes for which given. No notice to, or demand on, the Debtor in any
case shall entitle the Debtor to any other or further notice or demand in the
same, similar or other circumstances.

         Severability.  Any provision of this Note which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.

         Waiver.  Debtor and any other person liable for the payment hereof
respectively, hereby expressly waives any valuation and appraisal, presentment,
demand for payment, notice of dishonor, protest, notice of non-payment or
protest, all other forms of notice whatsoever, and diligence in collection.

         No Waiver.  Acceptance of payments marked “payment in full” or “in
satisfaction” or words to similar effect, shall not affect the duty of Debtor to
pay all obligations due hereunder, and shall not affect the right of Holder to
pursue all remedies available to it hereunder or under any other agreement
between the Debtor hereof and the Holder, including but not limited to the
Credit and Security Agreement and Stock Option Agreement each dated of even date
herewith.

         Jury Trial.  DEBTOR AND ANY OTHER PERSON LIABLE FOR PAYMENT HEREOF, BY
EXECUTING THIS NOTE OR ANY OTHER DOCUMENT CREATING SUCH LIABILITY, WAIVE THEIR
RIGHT TO A TRIAL BY JURY IN ANY ACTION, WHETHER ARISING IN CONTRACT OR TORT, BY
STATUTE OR OTHERWISE, IN ANY WAY RELATED TO THIS NOTE. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR HOLDER’S EXTENDING CREDIT TO DEBTOR AND NO WAIVER OR
LIMITATION OF HOLDER’S RIGHTS UNDER THIS

3



--------------------------------------------------------------------------------



 



PARAGRAPH SHALL BE EFFECTIVE UNLESS IN WRITING AND MANUALLY SIGNED ON HOLDER’S
BEHALF.

         Jury Trial Consideration.  Debtor acknowledges that the above paragraph
has been expressly bargained for by Holder as part of the loan evidenced hereby
and that, but for Debtor’s agreement and the agreement of any other person
liable for payment hereof thereto, Holder would not have extended the loan for
the term and with the interest rate provided herein.

         Binding.  The provisions of this Note shall be binding upon the heirs,
successors and assigns of Debtor, except that Debtor may not assign or transfer
its obligation hereunder without the written consent of Holder, and shall inure
to the benefit of Holder, its successors and assigns.

         Governing Law.  This Note is to be governed by and construed under the
laws of the State of Florida, without regard to choice of law provisions as
amended, except as modified by the laws and regulations of the United States of
America.

         Venue.  Debtor hereby consents and submits to the jurisdiction of the
courts of the State of Florida and, notwithstanding his, her, their or its place
of residence or organization or the place of execution of this Note, any
litigation relating hereto, whether arising in contract or tort, by statute or
otherwise, shall be brought in (and, if brought elsewhere, may be transferred
to) a State Court of competent jurisdiction in Pinellas County, Florida.

         Paragraph Headings; Gender and Number.  The headings inserted at the
beginning of each paragraph are for convenience of reference only and shall not
limit or otherwise affect or be used in the construction of any of the terms or
provisions hereof. The plural shall include the singular and the singular, the
plural, wherever the context so admits. The masculine shall include the feminine
and the neuter; the feminine, the masculine and the neuter; and the neuter, the
masculine and the feminine.

         Replacement Note.  This Note constitutes a replacement and substitute
for the Master Promissory Note dated August 14, 2001, of Borrower payable to the
order of Holder in the principal amount of Five Million and 00/100 ($5,000,000)
Dollars and with a stated maturity date of February 28, 2002 (the “Original
Note”). The indebtedness evidenced by the Original Note is continuing
indebtedness of Borrower, and nothing herein shall be deemed to constitute a
payment, settlement or novation of the Original Note, or to release or otherwise
adversely affect any lien, mortgage or security interest securing such
indebtedness or any rights of Holder against any party primarily or secondarily
liable for such indebtedness.

              DEBTOR:
 
BANKERS INSURANCE GROUP, INC.               By:            

--------------------------------------------------------------------------------

    Name:   Robert G. Southey        

--------------------------------------------------------------------------------

    Title:   Secretary        

--------------------------------------------------------------------------------

4



--------------------------------------------------------------------------------



 



GRID REFLECTING PAYMENTS

                                                              OUTSTANDING    
AMOUNT   INTEREST   PRINCIPAL   PRINCIPAL DATE   ADVANCED   PAYMENT   PAYMENT  
BALANCE

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
                               
 
                               
 
                               
 
                               
 
                               
 
                               
 
                               
 
                               
 
                               
 
                               
 
                               
 
                               
 
                               
 
                               
 
                               
 
                               
 
                               

5